Citation Nr: 1750303	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to February 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for bilateral hearing loss, tinnitus, and a lumbar condition.

In October 2012, the Veteran filed a notice of disagreement, was issued a statement of the case in February 2013, and in March 2013 perfected his appeal to the Board.

The Veteran was scheduled for an October 30, 2013 video conference hearing before a Veterans Law Judge.  However, the Veteran cancelled his hearing, thus his request for a hearing is deemed withdrawn.  See C.F.R. §20.702 (e) (2017).

In January 2017, the Board denied the Veteran's appeal, determining that his claimed conditions were not related to service.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 Joint Motion for Remand (JMR), the Veteran and the Secretary of Veterans' Affairs (the Parties) requested that the Board decision be vacated and the case be remanded on the basis that the March 2012 VA hearing examination was inadequate with regard to the hearing claims and that the decision did not consider whether the Veteran's low back pain was a due to a chronic multisymptom illness warranting service connection.  The Court issued a September 2017 Order granting the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

As noted in the September 2017 JMR, the Parties agreed that the March 2012 VA examination and the May 2012 addendum opinion were deemed inadequate as they did not contain sufficient detail.  The March 2012 examiner reported that the Veteran's hearing loss with tinnitus was not caused by military service noise exposure.  The RO requested that the examiner clarify her opinion in "at least as likely as not" terms, but the May 2012 addendum failed to provide the requested clarification, and the Board did not address this issue in finding the examination adequate.

Additionally, the Parties agreed that the examination was March 2012 examination was inadequate because the examiner did not discuss a January 1993 service treatment record indicating that the Veteran had suffered from mild hearing loss in a high frequency in his right ear when providing her opinion, and in fact, indicated that the Veteran's service treatment records do not report a hearing problem during service.  Therefore, a remand is necessary to obtain a clarifying medical opinion that specifically addresses the January 14, 1993 notation in the service treatment records.

Finally, the Parties agreed that the Board erred by failing to consider whether the Veteran's back condition was a medically unexplained chronic multisymptom illness to warrant presumptive service connection pursuant to 38 C.F.R. § 3.317.
 
A September 2011Persian Gulf protocol examination report indicated that the Veteran complained of multiple joint pains, including in his back, off and on for the previous ten years, and diagnosed chronic low back pain.  However, the examiner did not opine as to the pathophysiology or etiology of the chronic low back pain, therefore a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Then, ensure that the Veteran is scheduled for a VA audiological examination.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss with tinnitus was caused by military service noise exposure, or as a result of an in-service disease, event, or injury. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, including the Veteran's January 14, 1993 service treatment records notation regarding the Veteran's right ear mild hearing loss at high frequency.  Absent such supporting rationale, the opinion will be deemed inadequate.

3.  Then, ensure that the Veteran is scheduled for a VA examination of his lumbar spine with an appropriate examiner.  The examiner must review the claims file in conjunction with the examination including the September 2017 Joint Motion for Remand, this Remand, and the September 2011 Persian Gulf protocol examination report.  All necessary studies and tests should be conducted.

The examiner must provide an opinion with respect to:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic low back pain was caused by an in-service disease, event, or injury, or is otherwise etiologically related to service, to include as due to undiagnosed illness for Persian Gulf Veterans.  The examiner must include a rationale to support any opinion rendered.  

(b)  Notwithstanding the diagnosis rendered during the September 2011 Persian Gulf Protocol Examination, the examiner must explain whether the Veteran's low back disorder that is manifested by chronic pain is a "medically unexplained chronic multisymptom illness" meaning a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  The examiner must include a rationale to support any opinion rendered.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

